DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9532879 in view of Goodfried et al. (US 2005/0107883; “Goodfried”).
 The patent claims include all the limitations of the current application. However, the current application requires the femoral and tibial components to have stem posts.
Goodfried teaches the bone components having a stem post (Fig. 2; 46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the stem posts to the claims of the patent, because the patent claims already include a surface to connect the metaphyseal members to, it is just not called a stem post.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10583011 in view of Goodfried et al. (US 2005/0107883; “Goodfried”).
 The patent claims include all the limitations of the current application. However, the current application requires the femoral and tibial components to have stem posts.
Goodfried teaches the bone components having a stem post (Fig. 2; 46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the stem posts to the claims of the patent, because the patent claims already include a surface to connect the metaphyseal members to, it is just not called a stem post.

Allowable Subject Matter
Independent claims 2 and 7 each require a stem post and then two different metaphyseal members wherein the first metaphyseal member has a particular size to fit on the stem post and the second metaphyseal member has a first portion that is shaped exactly the same as the first metaphyseal member but also has a second portion that is an extension.
Relevant prior art references teach kits that have multiple metaphyseal members/sleeves. However, they all teach that the different sleeves are different sizes, meaning each sleeve size is completely different size starting from the proximal end to the distal end, like small, medium, and large sizes. Examples can be found in Heck (US 2006/0167544) Fig. 4, Goodfried (US 20050107883) Figs. 29-30, and Wright (US 2006/0030945) Fig. 17 and paragraph [0064]). As noted in related cases, the Applicant has made this same argument and the Examiner has found it persuasive, see application 15662781. Also, in application 13832439, the same argument was made, and while the case never made it through the appeal process, based on current understanding and the Examiner’s findings, the argument that the prior art, specifically against the references above, is persuasive that having different sized sleeves does not teach what the claims are requiring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775